                1   Lisa C. Hamasaki, CA Bar No. 197628
                    lisa.hamasakigogletree.com
                    OGLETREE, DEAKINS, NASH, SMOAK &
                    STEWART, P.C.
                    Steuart Tower, Suite 1300
                    One Market Plaza
                4   San Francisco, CA 94105
                    Telephone:    415.442.4810
                5   Facsimile:    415.442.4870

                6   Attorneys for Defendant
                    ORACLE AMERICA, INC.
                7

                8                              UNITED STATES DISTRICT COURT

                9                             NORTHERN DISTRICT OF CALIFORNIA

               10

               11   MARY E. MOWRY                                Case No. 3:18-cv-07028 VC

               12                Plaintiff,                      DECLARATION OF DAWN CAPRIOTTI IN
                                                                 SUPPORT OF DEFENDANT'S REPLY
               13         v.                                     BRIEF IN SUPPORT OF ITS MOTION TO
                                                                 DISMISS PURSUANT TO FEDERAL RULE
               14   ORACLE AMERICA, INC., a corporation          OF CIVIL PROCEDURE 12(b)(3), OR IN
                                                                 THE ALTERNATIVE, TO TRANSFER
               15                Defendant.                      VENUE PURSUANT TO 28 U.S.C. § 1406(a)
                                                                 AND/OR § 1404(a)
               16
                                                                 Date:        March 7, 2019
               17                                                Time:        10:00 a.m.
                                                                 Location:    Courtroom 4, 17th Floor
               18                                                Judge:       Hon. Vince Chhabria

               19                                                Complaint Filed: November 19, 2018
                                                                 Trial Date:      None set
               20

               21

               22

               23

               24

               25

               26

               27
Mowry - Dawn
Caorioni       28
                                                               1                    Case No. 3:18-cv-07028 VC
                     DECLARATION OF DAWN CAPRIOTTI IN SUPPORT OF DEFENDANT'S REPLY BRIEF IN SUPPORT OF
                              ITS MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO TRANSFER VENUE
                      Case 3:19-cv-00123-FDW-DCK Document 25-2 Filed 02/08/19 Page 1 of 2
                1           I, Dawn Capriotti, hereby declare and state as follows:
                2           1.      I am currently employed by Oracle America, Inc. ("Oracle") as Director of Human
                3   Resources and am based in West Chester, Pennsylvania. I have worked for Oracle since 2008 and
                4   have held the position of Human Resources Director since November, 2014. The facts set forth in
                5   this declaration are based on my personal knowledge and/or a review of Oracle's business records,
                6 and if called upon to testify to the same, I could and would do so competently and truthfully under

                7   oath. To the extent this declaration is based upon business records, those records are kept in the
                8   regular course of business, entries are made on those records in a timely manner by people with
                9   knowledge of the information being entered, and it is the regular practice of Oracle's business to
               10   maintain such records.
               11           2.      In my role as Human Resources Director, I am familiar with Oracle's practices and
               12   procedures regarding employee files, including personnel files. I also have access to such records —
               13   including the employment records of Plaintiff Mary E. Mowry -- which are maintained and relied
               14   upon by Oracle in the ordinary course of business.
               15           3.     Attached hereto as Exhibit "A" is a true and correct copy of the Employment
               16 Agreement & Mutual Agreement To Arbitrate governing Plaintiff's employment with Oracle.

               17           4.     Attached hereto as Exhibit "B" is a true and correct copy of the Proprietary

               18 Information Agreement governing Plaintiff's employment with Oracle.

               19           5.      Each year, Oracle hosts an Oracle Open World customer conference in San Francisco,
               20   California. The conference takes place over the course of 4-5 days during the month of September
               21   or October.
               22           I declare under penalty of perjury under the laws of the United States of America and the

               23   State of California that the foregoing is true and correct, and that this declaration was executed this

               24   the   7 day of February, 2019, in West Chester, Pennsylvania.
               25

               26                                                                       Dawn Capriotti

               27
Mowry - Dawn
Canriotti      28
                                                               2                    Case No. 3:18-cv-07028 VC
                     DECLARATION OF DAWN CAPRIOTTI IN SUPPORT OF DEFENDANT'S REPLY BRIEF IN SUPPORT OF
                              ITS MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO TRANSFER VENUE
                      Case 3:19-cv-00123-FDW-DCK Document 25-2 Filed 02/08/19 Page 2 of 2
